internal_revenue_service date index number number info release date the honorable carl levin united_states senator michigan avenue room detroit mi dear senator levin this letter is in response to your inquiry dated date on behalf of your constituent mr mr asked three questions concerning nonbusiness bad_debts what documentation is required to establish a nonbusiness_bad_debt what documentation is required to show the debtor is unable to repay the debt what is the limitation on the amount of a bad_debt deduction although we do not have the specific facts of mr situation i hope the following general information will be helpful evidence of loan needed to establish a nonbusiness_bad_debt mr must establish that he is a creditor rather than a donor for example he might possess a signed notarized promissory note and might hold collateral eg mortgage chattel mortgage if mr is related to the debtor however he should be prepared to rebut the internal revenue service’s irs potential argument that his transfer of funds was a gift rather than a bona_fide loan in addition he must establish his basis in the loan eg amount lent to and owed by the debtor in the case of a cash loan mr should be prepared to provide checks cashed by the debtor and an amortization schedule if applicable showing any repayments by the debtor evidence of worthlessness required to show debtor cannot repay loan mr must establish based on all the facts and circumstances his loan became totally worthless during the taxable_year for this purpose worthless means the debtor is unable to repay the loan unsuccessful attempts to collect a debt can indicate the debt is worthless documentation showing attempts to collect a debt may include a written demand for repayment a contract with a collection agency an engagement letter with an attorney a court pleading a judgment a proof_of_claim in bankruptcy case the debtor’s financial statement or credit report and the debtor’s medical_condition a loss on a nonbusiness_debt is allowed only if and when the debt becomes totally worthless no deduction is allowed for a nonbusiness_debt that is recoverable in part during the taxable_year in determining whether a debt is worthless in whole or in part the irs will consider all pertinent evidence including the value of the collateral if any securing the debt and the financial condition of the debtor when circumstances show that a debt is worthless and uncollectible and that legal action against the debtor to enforce payment probably will not result in a recoverable judgment then sufficient evidence of worthlessness exists to support a bad_debt deduction bankruptcy generally indicates the worthlessness of at least part of an unsecured and unpreferred debt ie claims that can be discharged in bankruptcy in some bankruptcy cases a debt may become worthless before settlement in others the debt may become worthless only when a settlement has been reached in either situation the year a debt becomes worthless may be earlier than the year bankruptcy proceedings against the debtor are concluded however the bad_debt deduction may only be taken in the year the debt becomes worthless dollar limit on a bad_debt deduction a loss from any nonbusiness_debt that becomes worthless within the taxable_year is considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than one year short-term_capital_loss for individuals losses from sales or exchanges of capital assets are allowed only to the extent of the gains from such sales or exchanges plus if losses exceed gains the lower_of dollar_figure dollar_figure in the case of a married individual filing a separate_return or the excess of such losses over such gains if the individual has a net_capital_loss that is not allowed for the tax_year because of this limitation the excess may be carried forward to the following tax_year thus if mr has a loss from a nonbusiness_bad_debt it is treated as a short-term_capital_loss for the year and along with any other capital losses is deductible to the extent of capital_gains plus dollar_figure i hope the information in this letter is helpful to mr if we may be of further assistance in this matter please contact me or mr leo f nolan ii at sincerely william a jackson acting deputy assistant chief_counsel income_tax accounting
